                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

       David Russell,                 )
                                      )                JUDGMENT IN CASE
             Plaintiff(s),            )
                                      )              3:20-CV-00172-FDW-DSC
                  vs.                 )
                                      )
    University of North Carolina at   )
              Charlotte,              )

             Defendant(s).
 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 31, 2021 Order.
                                           August 31, 2021




     Case 3:20-cv-00172-FDW-DSC Document 42 Filed 08/31/21 Page 1 of 1
